DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17th 2021 has been entered.
 
3.	According to paper filed November 17th 2021, claims 1-40 are pending for examination with an September 29th 2005 priority date under 35 USC §120.
	By way of the present Amendment, claims 21-30, 32-36, and 38-40 are amended. Claims 1-20 are previously canceled and no new claim. Claim rejections under 35 USC §112(b) are withdrawn.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 21-22, 24-30, 32-36, and 38-40 are rejected under 35 U.S.C. §103 as being unpatentable over Hull et al. (US 2011/0289011), hereinafter Hull, and further in view of Delany et al. (US 2002/0129135), hereinafter Delany.
Claim 21
“organizing a contact list into one or more existing groups of a social networking system, wherein each of the one or more existing groups comprises one or more existing user identifiers associated with users who share at least one characteristic” Delany [0222] discloses “Group Manager 44 is to the ability to view a list of all groups of which a user is a member. A user can be a static member of a group, a dynamic member of a group or a nested member of a group… A user is a dynamic member is the user’s identity profile matches the LDAP rule that specifies the group’s dynamic membership”; The “social network” is spelled out in Hull [0016];

“receiving an electronic communication; determining that the electronic communication is from a new user associated with a new user identifier, wherein the new user identifier is not in the one or more existing groups” Delany [0207] discloses the “Group Manager which subscribes the new user to groups” and Delany [0116] discloses “With dynamic group management features, users can be automatically added or removed if they meet the criteria specified by the LDAP filter”;

“based on determining that the electronic communication is from the new user, determining relationship strength values representing the new user’s relationships on the social networking system with the users associated with the one or more existing user identifiers” Hull [0016] discloses “provides a user with an easy way to build and mine personal networks. … automatically recommends to the users, perhaps new to social networking, a set of seed contacts that the user may wish to invite to join their social network. The set of seed contacts that are recommended may be harvested from the user’s existing portal activities. … this may include analyzing portal activity, such as a number of email exchanges with the user, and the like, to determine a frequency of contact with the user”;

“comparing the relationship strength values to one or more threshold relationship strength values associated with the one or more existing groups; and automatically assigning, based on determining that one or more of the relationship strength values representing the new user’s relationships on the social networking system with the users associated with one or more existing user identifies satisfy the one or more threshold relationship strength values associated with the one or more existing groups and in response to receiving the electronic communication, the new user identifier to at least one of the one or more existing groups” Hull [0016] discloses “provides a user with an easy way to build and mine personal networks…. to determine a frequency of contact with the user” and Hull page 33 Table 5 Preferences/Controls discloses “Automated Traffic Various message thresholds and rate limits are set to detect Analysis potential abusive behavior”.

Hull and Delany disclose analogous art. However, Hull does not spell out the “existing user groups of social networks” as recited above. It is disclosed in Delany. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Delany into Hull to enhance its user communication functions.
 
Claim 22
“comparing the relationship strength values of the second new user to the one or more threshold relationship strength values associated with the one or more existing groups” Hull [0016] discloses “provides a user with an easy way to build and mine personal networks…. to determine a frequency of contact with the user”;
“creating a new group for the second new user” Delany [0160] discloses “Create groups tab 436 allows the user to create a new group”.
Claim 22 is also rejected for the rationale given for claim 21. The “do not satisfy … threshold” is construed as “if satisfy … threshold”.

Claim 24
“identifying a communication strength reflecting an amount and type of contact information that the new user shares with at least one additional user” Hull [0016] discloses “provides a user with an easy way to build and mine personal networks…. to determine a frequency of contact with the user”.

Claim 25
“wherein identifying the relationship strength values associated with the new user identifier comprises identifying communication behavior associated with the new user identifier” Hull [0016] discloses “determine a frequency of contact with the user…. Emails, names within an address book of the user, names within an address book of another person within the portal, a buddy list, an instant messaging buddy list, a mailing list, an online discussion group, an activity, chat group, and the like”. 

Claim 26
“wherein identifying the relationship strength values associated with the new user comprises analyzing a profile associated with the new user” Delany [0158] discloses “By selecting My Identify tab 406, a user is provided with the information stored in that user’s identity profile. Create User Identity tab 408 allows a user with the appropriate privileges to create a new user identity profile”.

Claim 27
“identifying a communicate strength reflecting a total number of messages exchanged between the new user and at least one additional user” Hull [0016] discloses “provides a user with an easy way to build and mine personal networks…. analyzing portal activity, such as a number of email exchanges with the user, and the like, to determine a frequency of contact with the user”.

Claim 28
“wherein the one or more existing groups comprise one or more of: friend contacts, frequent contacts, recent contacts, family contacts, work contacts, known contacts, unknown contacts, or offline contacts” Hull [0012] discloses “an online social network contact list”.

Claims 29-30
Claims 29 and 30 are rejected for the similar rationale given for claims 21 and 22 respectively.

Claim 32
“identifying a degree of separation between the new user and at least one additional user; and determining a communication strength reflecting the degree of separation” Hull [0076] discloses the “degrees of separation, category of relationship…. the system automatically creates a degree of closeness, such as for example, frequent email exchange implies closeness”.

Claims 33-34
Claims 33 and 34 are rejected for the similar rationale given for claim 25 and 26 respectively.

Claims 35-36 & 38-40
Claims 35-36 and 38-40 are rejected for the similar rationale given for claims 21-22 and 24-26 respectively.

7.	Claims 23, 31, and 37 are rejected under 35 U.S.C. §103 as being unpatentable over Delany et al. (US 2002/0129135), hereinafter Delany, and Hull et al. (US 2011/0289011), hereinafter Hull, and further in view of Sadhwani-Tully (US 6,785,822), hereinafter Sadhwani.
Claim 23
“wherein: the one or more existing groups comprises a default group that comprises user identifiers associated with unknown users; and further comprising adding the new user identifier to the default group” Sadhwani col.5 lines 8-10 discloses “If the user does not have a profile, the management solutions software uses a profile assigned to a default group to which the user belongs”.

Hull, Delany, and Sadhwani disclose analogous art. However, Hull does not spell out the “default group” as recited above. It is disclosed in Sadhwani. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Sadhwani into Delany to enhance its user grouping functions.

Claims 31 & 37
Claims 31 and 37 are each rejected for similar rationale given for claim 23.

Response to Arguments
8.	Applicant's arguments filed November 17th 2021 have been fully considered but they are not persuasive.
	Delany Reference
	Applicant argues that “the LDAP protocols discussed in Delany do not function or operate ‘based on determining that one or more of the relationship strength values representing the new user’s relationships on the social networking system with the users associated with the one or more existing user identifiers satisfy the one or more threshold relationship strength values associated with the one or more existing group,’ as recited by the currently amended independent claims.” Accordingly, Hull is cited for the newly amended feature. Independent claims rejections are amended in the present Office action.
	Further, applicant argues that “Delany is silent with regard to any ‘threshold,’ and accordingly cannot assign the new user identifier based on ‘one or more threshold relationship strength values.” The claimed relationship strength “threshold” feature is disclosed in Hull reference. Prior art citations for claim 21 rejection are amended in the present Office action.

	Hull reference
	Applicant argues that “utilizing a threshold to limit a number of messages sent is not the same as automatically assigning a new user identifier ‘based on based on [sic] determining that one or more of the relationship strengths associated with the new user satisfy the one or more threshold relationship strength values associated with the one or more existing groups’”. Said argument is not persuasive because the communication strength “threshold” feature is disclosed in Hull.
However, applicant argues about the “assigning identifier based on associated threshold relationship strength” feature, said feature is unclear. A “threshold” feature by nature is an above or below threshold value feature. Hence, the newly amended claim feature is unclear if there are only two groups, each has a strength value that is either above or below the threshold value. Importantly, a new user is assigned an identifier of either one of the two groups based on the new user’s relationship strength value. Are there only two choices for a new user identifier? Said amended claim feature is unclear because there is no support in the Specification of the present application.
	In the Specification of US 2019/0042640, paragraphs [0012] and [0143] describe “threshold length” of messages, and paragraphs [0105] and [0107] describe “above or below” threshold resulting forming an additional group or removing from participant list. No description of assigning new user identifier based on threshold value comparison is given.
	Subsequently, applicant argues that “Hull does not teach ‘relationship strength values representing the new user’s social network system relationships…,’ because Hull relates to inviting a person to the user’s social network in the first place, and thus the user in Hull has yet to create any social networking system relationship.” Said argument is not persuasive because Hull discloses the “relationship strength values” as claimed.
Hull paragraph [0016] specifically discloses “…a number of email exchanges with the user, and the like, to determine a frequency of contact with the user”. In said paragraph, determining contact frequency by way of analyzing a number of email exchanges is determining the claimed relationship strength values between the senders and recipients of the emails.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175